Citation Nr: 1226919	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-25 944	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from February to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO determined that new and material evidence had not been submitted to reopen his claim for service connection for a low back disability.

The Veteran's original claim for service connection was denied in October 1974, and a subsequent claim was denied in June 2003.

The Veteran provided testimony at an April 2010 hearing before a decision review officer at the RO.  A transcript of the hearing has been associated with the claims file.

In October 2011, the Veteran submitted a request for a videoconference hearing before a Veterans Law Judge in conjunction with his appeal.  The appeal was remanded by the Board in December 2011, and again in March 2012, to provide the Veteran with a videoconference hearing.  In May 2012, the Veteran, through his representative, withdrew his hearing request.

The issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an October 1974 rating decision, the RO denied entitlement to service connection for "a low back injury."  The Veteran was advised of that decision in October 1974.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the October 1974 decision.

3.  The Veteran's January 2003 attempt to reopen his claim for entitlement to service connection for a low back disability was denied in June 2003 because new and material evidence had not been received a notice of disagreement or new and material evidence was not received within one year of the notice of that decision.

4.  Evidence received since the June 2003 rating decision is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1974 and June 2003 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.1103 (2011).

2.  Evidence received since the June 2003 RO decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (providing that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

If a notice of disagreement or new and material evidence is not received within one year of an RO decision, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a lumbosacral strain with spina bifida occulta in October 1974 based on the finding that the Veteran had a back disability prior to his induction to military service, and there was "no evidence of increase in the basic pathology warranting aggravation."  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The evidence considered by the RO included the Veteran's service treatment records showing that a back disability was not identified on the pre-enlistment examination when the Veteran was accepted for service, but that he was seen with back complaints 11 days after entering service, that a pre-service back injury and symptoms were reported, and that a medical board found the disability had pre-existed service.  No additional evidence was received until January 2003.

The Veteran attempted to reopen his claim for service connection for a low back disability in January 2003.  The RO denied his petition to reopen in a June 2003 rating decision as new and material evidence had not been submitted.  The Veteran did not appeal and the June 2003 decision became final.  Id.  Therefore, the Board will review the evidence submitted since the June 2003 rating decision in order to determine whether it is new and material.

The evidence considered by the RO included the Veteran's reports of a back injury in boot camp, and post-service treatment for the same disability.  The RO also obtained records of private treatment for a back disability beginning in 1997.  No additional relevant evidence was received until September 2008, when the Veteran submitted the current application to reopen his claim.

Pertinent evidence received since the June 2003 denial includes numerous private medical records from various private hospitals and treatment providers showing treatment beginning in 1999.  

The Veteran submitted statements from his friends and family concerning his disability, which addressed, among other descriptions of his disability, the status of his health prior to entering service in 1974.  

The newly-submitted statements from the Veteran's friends and family pertain to an element of the claim that was previously found to be lacking, namely, whether the low back disability was aggravated during service.  

One individual, T.M., indicated that the Veteran "had no visible disabilities" prior to his 1974 entry into the Army.  Another individual, M.C., stated that the Veteran was athletic before joining the Army, and that after the Army, he cut back on all physical activities because of the pain he suffered.  

This evidence raises a reasonable possibility of substantiating the claim, in that it suggests that the in-service back disability either did not exist prior to service or was aggravated in service.  This evidence pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  As discussed below, the duty to obtain an examination is triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, the additional evidence is new and material and the Veteran's claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a low back disability is reopened, and the appeal is granted to this extent.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran's private treatment records show that he has a current low back disability, namely residuals of an L4-L5 laminectomy, degenerative disc disease and Schmorl's node formation at L3-L4, with diffuse disc protrusion and a moderate degree of central spinal canal stenosis.  

The Veteran has provided competent evidence of an in-service back injury.  Although service treatment records do not document this injury they show extensive evaluation for a back disability and that he was discharged from service due to the back disability.  

The Veteran has reported a continuity of symptomatology and the record documents back symptoms since the Veteran's discharge from service.  Hence the record indicates that the current back disability may be related to service.  There is also; however, significant evidence in the service treatment records that the disability pre-existed service.  

Because a back disability was not identified on the examination when he was accepted for service, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002).  That presumption could only be rebutted by clear and unmistakable evidence that the disability both pre-existed and was not aggravated in active service.  Id.  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

If the presumption is not rebutted the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

An examination is needed to obtain an opinion as to whether a low back disability is related to the reported back injury in boot camp, and whether a back disability clearly and unmistakably pre-existed service and was not aggravated in service.  

The Veteran indicated in a September 2008 statement that he is on Social Security Administration (SSA) disability.  VA has a duty to obtain relevant SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain a complete copy of any decisions with regard to the Veteran's application for SSA disability benefits, and the records relied upon in making that decision.

Efforts to obtain the records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts to obtain the records would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any existing SSA records, schedule the Veteran for a VA examination to determine whether his current low back disability was incurred or aggravated in service.

The claims folder, including this remand, and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any of the Veteran's current low back disabilities clearly and unmistakably preexisted the period of service from February to April 1974.

If the examiner finds that any of the Veteran's current low back disabilities clearly and unmistakably preexisted service, the examiner should opine as to whether the disability was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression).

If the examiner finds that any of the Veteran's current low back disabilities did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities had their onset during the period of service from February to April 1974, or is otherwise the result of a disease or injury during that period of service.

The examiner should consider the Veteran's report of an injury in boot camp, and is advised that the Veteran is competent to report such an injury regardless of whether it is documented in the service treatment records.

The examiner should also acknowledge and discuss the significance, if any, of the finding of spina bifida occulta and recurrent lumbosacral strain as part of the March 1974 Medical Board, and the service treatment records reflecting the Veteran's reports of any his December 1973 automobile accident.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report back symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The absence of supporting records is not, by itself a sufficient reasons to reject his reports.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


